                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

ARTURO ORTIZ,

       Plaintiff,

v.                                                        Case No. 5:20-cv-300-TKW/MJF

K. JONES, et al.,

       Defendants.
                                                  /

                                           ORDER

       This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 12). No objections were filed.1 Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed based on

Plaintiff’s failure to comply with court orders. Accordingly, it is

       ORDERED that:

       1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

       2.      This case is DISMISSED, and the Clerk shall close the case file.




       1
          The Report and Recommendation was returned by the Post Office as undeliverable even
though it was mailed to Plaintiff’s address of record. See Doc. 13. Plaintiff’s failure to keep the
Court apprised of his current address is an additional reason why this case should be dismissed.
DONE AND ORDERED this 3rd day of May, 2021.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                           2
